Citation Nr: 0122872	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975,

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO rating decision that denied 
service connection for PTSD and denied a claim for an 
increased (compensable) rating for pseudofolliculitis.  The 
veteran testified at a hearing before the RO in August 1999 
and before the Board in May 2001.  

The veteran also appealed an RO decision which denied a claim 
for an increased rating for lumbosacral strain, but he 
withdrew his appeal of that issue and it is not before the 
Board.  38 C.F.R. § 20.204 (2000).

The present Board decision addresses the claim for an 
increased rating for pseudofolliculitis.  The issue of 
service connection claim for PTSD is the subject of the 
remand at the end of the decision.  


FINDING OF FACT

The veteran's pseudofolliculitis barbae is manifested by 
episodic itching and a few papules in the beard area; the 
condition involves a small exposed area.


CONCLUSION OF LAW

A criteria for a 10 percent rating for pseudofolliculitis 
barbae have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual background

The veteran served on active duty in the Air Force from April 
1971 to April 1975.  His service medical records show he was 
treated for pseudofolliculitis barbae, for which he was 
permitted to wear a beard.  

At an October 1985 VA examination, the veteran had a well-
trimmed beard and no evidence of any lesions.  The impression 
was pseudofolliculitis, by history.

A November 1985 RO decision granted service connection and a 
noncompensable rating for pseudofolliculitis, by history.  
Since then, a noncompensable rating has been in effect.  

In connection with the current claim for an increased rating, 
a VA examination was provided in April 1999.  The examiner 
noted that the veteran's pseudofolliculitis of the beard had 
been under fairly good control since his separation from 
active service simply because the veteran knew how to manage 
the condition.  He occasionally had some inflammatory lesions 
in areas where the hair was cut short, but he had managed 
this quite well and had surprisingly little scarring for 
someone who had had the condition for as long as he had had 
it.  At that time, the veteran complained of one or two 
lesions of pseudofolliculitis of the beard and noticed a 
little subcutaneous lesion in the skin of the anterior neck 
that was barely palpable in the subcutaneous skin and that 
may have represented a small cyst.  On physical examination, 
the veteran had a beard on his face, and the skin of the face 
was essentially clear.  There was one papular lesion of 
pseudofolliculitis on the left neck.  The hair on the left 
neck was clipped, and it was probably a millimeter or two 
above the surface of the skin.  There was a very slight 
induration in the subcutaneous area in the mid neck, but this 
was just barely palpable.  Examination of other skin areas 
was negative.  The impression was pseudofolliculitis of the 
beard.  The examining VA physician observed that the 
veteran's condition could be managed sometimes by growing a 
beard, by using depilatory creams, or by changing the shaving 
pattern so that the shaving occurred well above the surface 
of the skin without undue tension.  The veteran seemed to 
understand this, and he had done a good job of managing it.

The veteran underwent a VA examination in September 2000.  At 
that time, the veteran indicated that he had been employed in 
jobs that required him to shave his beard, that shaving 
caused his face to break out severely, but that he had been 
able to continue those jobs.  He described having itchy bumps 
along the neck and jawline area.  On physical examination, 
the examining VA physician noted the veteran's beard.  On the 
neck area, there were hyperpigmented papules that were mildly 
keloidal in nature.  The examiner noted no active 
inflammation.  The impression was pseudofolliculitis barbae.  
The examiner indicated that the veteran was aware of the 
nature of this condition and the exacerbating factors.  
Wearing the beard longer had been the most helpful thing for 
him.   

In written statements, and in testimony at an August 1999 RO 
hearing and a May 2001 Board hearing, the veteran descibed 
lesions and itching associated with his pseudofolliculitis 
barbae.

B.  Legal analysis

Through discussions in the rating decision, statement of the 
case, and supplemental statement of the case, the veteran has 
been notified of the evidence needed to substantiate his 
claim for an increased (compensable) rating for 
pseudofolliculitis barbae.  Medical records have been 
obtained, the veteran has been provided VA examinations, and 
he has had personal hearings on appeal.  The evidence 
compiled with respect to the veteran's claim does not point 
to the existence of any additional evidence that would be 
relevant.  The Board is satisfied that the facts relevant to 
the claim have been properly developed.  The notice and duty 
to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 66 Fed. Reg. 45630-45632 (2001) (to be codified 
at 38 C.F.R. § 3.159).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected skin condition, 
pseudofolliculitis barbae, is evaluated under the rating 
criteria for eczema, as found in 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under Code 7806, a 0 percent rating is 
assigned whent there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A a 10 percent rating is warranted for exfoliation, 
exudation or itching, if involving an exposed suface or 
extensive area.  A 30 percent rating is assigned when there 
is constant exudation or itching, extensive lesions, or 
marked disfigurement.

The veteran has testified that his pseudofolliculitis barbae 
is discomforting and itches.  Although the 1999 and 2000 VA 
examinations indicate that the veteran has been doing a good 
job of managing the pseudofolliculitis barbae by shaving 
methods, the examinations collectively note complains of 
episodic itching and objective findings of a few lesions in 
the beard area.  With due regard to the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran's condition more nearly approximates the 10 percent 
rating criteria of Code 7806, particularly as there is 
itching on an exposed area even if that area is small.  
Accordingly, a 10 percent rating is warranted for the 
condition.  The evidence does not show that the 
pseudofolliculitis barbae produces constant exudation or 
itching, extensive lesions, or marked disfigurement; the 
requirements for a 30 percent rating under Code 7806 are not 
met.

In sum, the Board grants an increased rating of 10 percent, 
but no higher, for pseudofolliculitis barbae.


ORDER

An increased 10 percent rating for pseudofolliculitis barbae 
is granted.


REMAND

The remaining issue on appeal is service connection for PTSD.  
With regard to this issue, the Board finds that further 
development is indicated, given the notice and duty to assist 
requirements of the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (2001) (to be codified 
at 38 C.F.R. § 3.159).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).]

During his 1971-1975 active duty in the Air Force, the 
veteran had service in Thailand as a security policeman.  The 
evidence does not show he engaged in combat with the enemy.  
VA medical treatment records from 1997 to 1999 include a 
diagnosis of PTSD, as well as diagnoses of other psychiatric 
disorders and substance abuse.  These records suggest the 
existence of other medical records since service which have 
not been obtained.  A VA compensation examination on this 
claim has not been provided.  The veteran has reported he 
receives disability benefits from the Social Security 
Administration (SSA), partly due to PTSD.

With regard to alleged stressors during service, the veteran 
has given varying accounts.  In a June 1998 PTSD evaluation 
summary and in an August 1998 physician's evaluation note, it 
was noted that the veteran reported that in service he 
handled dead bodies and was fired upon, and that such 
traumatic events were the basis for the PTSD diagnosis.  At 
hearings the veteran related he was traumatized by a sapper 
attack on his air base while he was stationed in Thailand and 
that he observed (rather than handled) the bodies of four 
infiltrators who had participated in the attack.  According 
to his August 1999 testimony before the RO, the sapper attack 
occurred in May 1972 (the date that he injured his back after 
falling from a tower).  The veteran has stated that he was 
sent to assist with operations involving a crashed B-52 
aircraft during the summer of 1972 and that he observed 
(rather than handled) the bodies of dead crewmen.  

The veteran's service records do not show he engaged in 
combat with the enemy.  Thus, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Under the circumstances of this case, as part of the duty to 
assist the veteran with his claim, the RO should attempt to 
verify alleged service stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  All 
additional pertinent medical records since service should be 
obtained.  SSA records should also be obtained, as they may 
contain information relevant to the claim.  If any service 
stressor is established, a VA compensation examination should 
be provided as to the existence and etiology of PTSD.



Therefore, this issue is REMANDED to the RO for the following 
development:

1.  The RO should forward an account of 
the veteran's alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.  If 
additional information from the veteran 
is required for such investigation, the 
RO should give him an opportunity to 
submit it.  If the USASCRUR is unable to 
investigate the matter due to 
insufficient information, such should be 
documented for the claims folder.

2.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him since service for 
all psychiatric and substance abuse 
problems.  The RO should then attempt to 
obtain copies of the related medical 
records which are not already on file.

3.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, and copies of related SSA 
decisions should also be secured.

4.  If any claimed service stressor is 
verified by USASCRUR or by other credible 
supporting evidence, the RO should have 
the veteran undergo a VA examination to 
determine the existence and etiology of 
PTSD.  PTSD should be diagnosed or ruled 
out in accordance with the standards of 
DSM-IV.  If PTSD is diagnosed, the doctor 
should clearly identify the claimed event 
or events which are considered stressors 
supporting the diagnosis, and the doctor 
should fully explain why the stressors 
are considered sufficient under the 
standards of DSM-IV.

5.  Thereafter, the RO should review the 
claim for service connection for PTSD. If 
the claim remains denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 



